DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D, claims 1-20 in the reply filed on 3/12/2022 is acknowledged.
Upon further review by the examiner, it appears that the shim of claim 11 is referring to the Species A, Figures 10A-10B and the laterally offset in claim 19 is referring to Figure 17 of Species A.
Claims 11-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A-C and E, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/12/2022.

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 17206060 is a CIP of 16873334 filed on 3/20/2020.  



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2021 was filed after the filing date of the application on 3/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spacer element in claim 9 with the embodiment of motorized rollers in claim 1 (examiner notes although that the spacer is shown in Figure 10A and the rollers are shown in Figure 20, the combination as required in claim 9 is not shown); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1-9 are objected to because of the following informalities:  
Regarding claim 1, line 6, “the recess” should be “the longitudinal recess” for clarity. Same issue for claims 2-9.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holder (US 5577150).
Regarding claim 20, Holder teaches a skiver comprising:
a body (18) comprising a longitudinal recess (24), a blade recess (38) and an opening (see Figure 5) between the longitudinal recess and the blade recess (see Figure 5);
a blade (22) oriented in the blade recess, the blade comprising a cutting edge (edge of 22), a portion of the cutting edge positioned in the opening (See Figure 5);
a cover (42) attached to the body (attached via 40), the cover arranged to secure the blade (secure via 40, see Figure 2); and
a guide member (20) moveable with respect to the body (movable via pin 45, see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Holder (US 5577150) in view of Takimoto (US 5306378).
Regarding claim 1, Holder teaches a skiver (see Figures 1-5) comprising: 
a body having front (18a) and back ends (18b) and top (bottom of 18 in Figure 5) and bottom surfaces (top of 18 in Figure 5); a longitudinal recess (24) of a predetermined cross section in the body (see Figure 2); an opening (see Figure 5) in the body extending from the bottom to the recess (see Figure 5); a blade (22) disposed in the opening (see Figure 5). 
Holder fails to teach a first pair of motorized rollers, wherein the rollers are configured to move an object through the recess.
Takimoto teaches a coating removal device comprising a blade (11), a first pair of motorized rollers (15a-b upstream of the cutter), wherein the rollers are configured to move an object through the recess (col. 5 lines 44-63, see Figure 6).
It would have been obvious to one of ordinary skill in the art to modify the device of Holder to add a first pair of motorized rollers upstream of the cutter, as taught by Takimoto, in order assist the removable of the coating material and configured to move an object through the recess (col. 5 lines 44-63).
Regarding claim 2, modified Holder further teaches a removable cover (22) for securing the blade in the opening of the recess and wherein the recess is positioned in the top surface of the body (same as the orientation set forth in claim 1, see Figure 5).
Regarding claim 3, modified Holder further teaches a guide (20) positioned on top of the body and having a top (bottom surface of 20 in Figure 5) and bottom (top surface of 20 in Figure 5) surface, wherein a portion of the bottom surface is slanted to aid in the feeding of an object into the recess (slanted surface of 20 at alpha, see Figure 5).
Regarding claim 4, modified Holder further teaches the first pair of rollers are configured to feed an object through the recess (col. 5 lines 44-63 of Takimoto).
Modified Holder fails to teach a second pair of rollers, and the second pair of rollers are configured to pull an object out of the recess.
Takimoto teaches a coating removal device comprising a blade (11), a first pair of motorized rollers (15a-b upstream of the cutter), wherein the rollers are configured to move an object through the recess (col. 5 lines 44-63, see Figure 6), a second pair of rollers (15a-b downstream of the cutter), and the second pair of rollers are configured to pull an object out of the recess (see col. 5 lines 44-63, see Figure 6).
It would have been obvious to one of ordinary skill in the art to modify the device of Holder to add a second pair of motorized rollers downstream of the cutter, as taught by Takimoto, in order assist the removable of the coating material and are configured to pull an object out of the recess (col. 5 lines 44-63 of Takimoto).
Regarding claim 5, modified Holder further teaches the predetermined cross section of the recess is a semicircle, with a diameter (see Figure 2 of Holder).
Regarding claim 6, modified Holder further teaches the diameter of the recess is varying along its length (see Figure 5 of Holder).
Regarding claim 7, modified Holder further teaches the diameter of the recess at the location of the opening in the recess is smaller than the diameter of the recess before and after the location of the opening (see Figure 5 of Holder).
Regarding claim 8, modified Holder further teaches the recess gradually transitions from the larger diameter on one side of the recess to the diameter of the recess at the location of the opening and gradually transitions to the larger diameter recess on the other side of the opening (see Figure 5 of Holder).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holder (US 5577150) in view of Takimoto (US 5306378) and in further view of Best (US 1052881)
Regarding claim 9, modified Holder teaches all elements of the current invention  as set forth in claim 1 stated above.
Modified Holder fails to teach a spacer element positioned between the blade and the body to adjust a depth that the blade extends into the recess.
Best teaches a cutting device including a body (a), a blade (c), a spacer (see Figure 3), wherein the spacer positioned between the blade and the body to adjust a depth that the blade extends into the recess (see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Holder to add a spacer, as taught by Best, in order to adjust the blade in the recess (page 1 lines 27-49 of Best).

Claims 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 1052881) in view of Lin (US 20040068878 A1).
Regarding claim 10, Best teaches a skiver (see Figure 1) comprising:
a body (assembly of a and p) comprising a top surface (top of a), a bottom surface (bottom of p, see Figure 1), the bottom surface comprising a longitudinal recess (r, see Figure 2), the top surface defining a blade recess (recess for c and e), the body comprising an opening between the longitudinal recess and the blade recess (s, see Figure 6);
a blade (c, see figure 4) oriented in the blade recess (see Figure 1), the blade comprising a cutting edge (d, see Figure 4), a portion of the cutting edge positioned in the opening (see Figure 1); and
a cover (e, see figure 5) attached to the body (attached via g, see Figure 1), the cover comprising a lower surface (the bottom side of e in Figure 1);
wherein the top surface of the body and the lower surface of the cover secure the blade directly adjacent to the cutting edge (see Figure 1).
Holder fails to teach a magnet, the magnet adjacent to the blade recess.
Lin teaches a planer type of tool with a blade in a recess for cutting (see Figure 1A-B), a magnet (174).
It would have been obvious to one of ordinary skill in the art to modify the device of Best to add a magnet adjacent to the blade recess, as taught by Lin, in order to better hold the blade assembly together (paragraph 0029 of Lin).
Regarding claim 16, modified Best further teaches the top surface of the body and the lower surface of the cover securing the blade at a first location to a first side of the opening and at a second location to a second side of the opening (left and right side of the opening, see Figure 1 and 2 of Best).
Regarding claim 17, modified Best further teaches the blade recess comprising a first portion (near the opening) and a second portion (near n) offset from the first portion (see Figure 1), the blade comprising a back portion opposite the cutting edge, the back portion oriented in the second portion of the blade recess (See Figure 1 of Best).
Regarding claim 18, modified Best further teaches the lower surface of the cover comprising a first portion (near the opening s) and a second portion (near n) offset from the first portion (see Figure 1), the first portion contacting the blade, the second portion positioned over the blade and spaced apart from the blade (spaced apart via k, see Figure 1 of Best).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/19/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724